DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wang et al. (US 2020/0119797, IDS).
Regarding claims 1 and 8, Wang et al. disclose a first base station (Figure 4, first network device) and a method comprising:
A processor (Figure 9 and 10, network device comprising processor); and
A memory that stores executable instructions that, when executed by the processor (Figures 9 and 10, network device comprising processor coupled to memory storing instructions executed by the processor), facilitate performance of operations, comprising:
Determining a first antenna port of the first network equipment for transmission of first channel state information reference signals to a user equipment, and a second antenna port of second network equipment for transmission of second channel state information reference signals to the user equipment (Paragraphs 0266-0270, first antenna ports and second antenna ports; Figure 4, first network device and second network device representing first and second network equipment); and
Facilitating transmitting (Sending), to the user equipment, a combined (joint) indication specifying that a combination of the first antenna port of the first network equipment and the second antenna port of the second network equipment will be transmitting the first channel state information reference signals and the second channel state information reference signals to the user equipment (Paragraphs 0194-0200, configuration information includes a reporting set of a first group of at least two groups of CSI-RS resources and includes identification information or antenna port information of the other group of at least two groups of CSI-RS resources. The network device configures the identification information or the antenna port information of the other group of CSI-RS resources in the reporting set of the first group of CSI-RS resources to instruct the terminal device to jointly report CSI for the at least two groups of resources).
Regarding claim 15, Wang et al. disclose a non-transitory machine-readable medium (Figures 9 and 10, memory of network device), comprising executable instructions that, when executed by a processor of a first access point (Figure 4, first network device [first access point]; Paragraphs 0347, 0355, memory storing instructions executed by processor), facilitate performance of operations, comprising:
Determining a first antenna port of the first access point for transmission of first channel state information reference signals to a mobile device, and a second antenna port of second network equipment for transmission of second channel state information reference signals to the mobile device (Paragraphs 0266-0270, first antenna ports and second antenna ports; Figure 4, first network device and second network device representing first and second network equipment); and
Communicating, to the mobile device, a combined indication specifying that the first antenna port of the first access point is designated to transmit the first channel state information reference signals to the mobile device and the second antenna port of the second access point is designated to transmit the second channel state information reference signals to the mobile device (Paragraphs 0194-0200, configuration information includes a reporting set of a first group of at least two groups of CSI-RS resources and includes identification information or antenna port information of the other group of at least two groups of CSI-RS resources. The network device configures the identification information or the antenna port information of the other group of CSI-RS resources in the reporting set of the first group of CSI-RS resources to instruct the terminal device to jointly report CSI for the at least two groups of resources).
Regarding claims 2, 9 and 16, Wang et al. disclose wherein the operations further comprise sending the first channel state information reference signals to the user equipment via the first antenna port (Figure 4 step 420).
Regarding claims 3, 10 and 17, Wang et al. disclose facilitating, by the first network equipment, receiving joint channel state information responsive to sending the first channel state information reference signals (Figure 4 step 430).
Regarding claims 4, 11 and 18, Wang et al. disclose wherein transmitting the combined indication comprises transmitting the combined indication via a radio resource control configuration message (Paragraph 0021, configuration information sent by the network device via RRC signaling).
Regarding claims 5, 12 and 19, Wang et al. disclose wherein transmitting the combined indication comprises transmitting the combined indication using physical layer signaling (Paragraph 0123, CSI-RS resource configured by the network device via physical layer signaling).
Regarding claims 6, 13 and 20, Wang et al. disclose wherein transmitting the combined indication comprises transmitting the combined indication in downlink control information (Paragraph 0123, physical layer signaling may be downlink control information).
Regarding claims 7 and 14, Wang et al. disclose wherein transmitting the combined indication comprises transmitting an index value for a data structure that maps index values to antenna port identifiers (Paragraphs 0130, 0149, configuration information includes association relationship between antenna ports and CSI-RS resources).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OTIS L THOMPSON, JR whose telephone number is (571)270-1953. The examiner can normally be reached Monday - Friday, 6:30am - 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory B Sefcheck can be reached on (571)272-3098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/OTIS L THOMPSON, JR/Primary Examiner, Art Unit 2477                                                                                                                                                                                                        

August 4, 2022